DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed 2/8/2022, with respect to the Non-Final Office Acton have been fully considered and are persuasive.  With the exception of the Double Patenting Rejections all rejections and objections have been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 17, and 19-21 of U.S. Patent No. 9,403,022. Although the claims at issue are not identical, they are not patentably distinct from each other.
16/552,570
9,403,022
Common Subject Matter
2, 12-13 and 17-18
1
Method for stimulating hormone producing cells in the intestinal tract of a patient to secrete GR-hormone, the method including ingesting a device which is configured to travel through the intestinal tract; delivering electrical stimulation in the form of a waveform to stimulate HP-Cells to secrete GR-hormone without peristaltic contraction. 
3, 19
2
wherein the intestinal wall is a wall of the 


3
wherein the HP-cells comprise K-cells or 
L-cells.
5, 21
4
wherein the secreted GR-hormone comprises an 
incretin or GLP-1. 
6
5
modulating a release of insulin in the patient responsive to the secreted GR-hormone.
7
6
herein the insulin release is modulated by the 
electrical stimulation of the HP-cells to produce an increase in plasma insulin within 30 minutes of stimulation.
8
7
further comprising: controlling a blood glucose 
level of the patient responsive to the secreted GR-hormone.
9
8
further comprising: suppressing an appetite 
level of the patient responsive to the secreted GR-hormone.
10
9
wherein the waveform is a square wave shape.
11
17
using a pressure sensor
14
19
wherein the ingestion of the device is coordinated with a ingestion of food.
15
20
wherein the device is ingested during a selected time period before, during or after the ingestion of food. 
16
21
wherein a time period is selected to coordinate 
the stimulation of the HP-cells with the absorption of nutrients from the food into a blood stream. 


Allowable Subject Matter
Claims 2-21 are potentially allowable once the Double Patenting Rejections have been adequately addressed. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792